Citation Nr: 1642571	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1982 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of this hearing is of record.


FINDINGS OF FACT

The competent and credible evidence of record reflects the Veteran's current cervical spine disability of cervical degenerative changes developed as a result of her active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for cervical degenerative changes are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran essentially contends that she developed recurrent neck pain during active service at approximately the same time she developed her now service connected low back/lumbar spine disability.  She has reported that she does not recall a specific neck injury, and has attributed the disability to the fact her in-service duties required a lot of pulling and pushing.

The Veteran's service treatment records reflect she was treated on multiple occasions for complaints of neck pain, to include in May 1984, June 1984, October 1987, and December 1987.  The records from May 1984 include an assessment of cervical strain.  

No specific discharge examination appears to be of record as the Veteran was discharged due to her low back disability.  Further, she did not claim service connection for a neck/cervical spine disability as part of a May 1990 Application for VA benefits, nor does it appear any mention was made of such disability at a June 1990 VA examination.  However, the Veteran has indicated, to include at her May 2016 hearing, that she was more focused on the impairment caused by her low back disability which was of greater severity.

The Board observes that a June 2012 VA examination, which diagnosed the Veteran with cervical degenerative changes, included a competent medical opinion which related the etiology of this disability to her active service.  Granted, in a subsequent August 2012 addendum the VA examiner indicated that an opinion could not be made whether the disability was related to service based, in essence, on the fact records reflect the Veteran sustained a neck injury as part of a December 2009 motor vehicle accident.  Nevertheless, the Board observes that the record reflects the Veteran had received post-service medical treatment for recurrent neck problems since at least January 2004, several years prior to the motor vehicle accident in question.

The Board further finds that the Veteran's account of recurrent neck problems which developed during service to be credible and consistent with the other evidence of record, particularly her testimony on this matter at the May 2016 hearing.  Moreover, the rationale for the aforementioned June 2012 VA examiner's opinion relating the current disability to service was based, at least in part, on this account.  Although the August 2012 addendum reflected a change in that opinion in light of the 2009 motor vehicle accident, the Board has already found there was evidence of a recurrent disability prior to that time.

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran, to include matters of service origin.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects the Veteran's current cervical spine disability of cervical degenerative changes developed as a result of her active service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for cervical degenerative changes is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


